DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Allowable Subject Matter
Claims 1-7 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-7, the prior art of record does not teach or fairly suggest an apparatus along with claim features “a vehicle controller configured to: cause a first shutter of the first camera and a second shutter of the second camera to open alternately such that one of the first and second shutters is open when the other of the first and second shutters is closed; cause the first light source to be turned off and the second light source to be turned on while the first shutter of the first camera is open and the second shutter of the second camera is closed at the same time; and cause the first light source to be turned on and the second light source to be turned off while the first shutter of the first camera is closed and the second shutter of the second camera is open at the same time.” as recited in claim 1.
In regards to claims 14-19, the prior art of record does not teach or fairly suggest an method along with claim features “the method comprising: causing a first shutter of the first camera and a second shutter of the second camera to open alternately such that one of the first and second shutters is open when the other of the first and second shutters is closed; causing the first light source to be turned off and the second light source to be turned on while the first shutter of the first camera is open and the second shutter of the second camera is closed at the same time; and 3 / 13Application No. 17/116,178Attorney Docket No. 031321-002 causing the first light source to be turned on and the second light source to be turned off while the first shutter of the first camera is closed and the second shutter of the second camera is open at the same time.” as recited in claim 14.
The claim in the application are deemed to be directed to an nonobvious improvement over Watano et al [US 2021/0025560 A1] who teaches A first camera unit  acquires an image including at least an area ahead of a vehicle based on a first optical axis. A second camera unit acquires an image including at least an area on the left of the vehicle based on a second optical axis. When viewed from an up-down direction of the vehicle, the first optical axis and the second optical axis intersect with each other.
The primary reason of allowance of the claims is improvement with a vehicle controller configured to: cause a first shutter of the first camera and a second shutter of the second camera to open alternately such that one of the first and second shutters is open when the other of the first and second shutters is closed; cause the first light source to be turned off and the second light source to be turned on while the first shutter of the first camera is open and the second shutter of the second camera is closed at the same time; and cause the first light source to be turned on and the second light source to be turned off while the first shutter of the first camera is closed and the second shutter of the second camera is open at the same time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844